Citation Nr: 1751898	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1968 to December 1969.  His service included deployment to the Republic of Vietnam.  His service awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.

This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2017); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran served in combat in the Republic of Vietnam during the Vietnam War era.

2.  The evidence is sufficient to corroborate the Veteran's in-service stressor, which is a group of experiences related to his combat with the enemy.

3.  The Veteran has a competent diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125(a) that is based on his corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1154(b); 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2017); 38 C.F.R. § 3.303 (2017).  Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A review of the claims file shows that the Veteran has diagnoses of adjustment disorder with depressed mood and PTSD.  VA treatment records, as well as an August 2011 VA examination report, indicate that the adjustment disorder with depressed mood relates to familial and financial stressors unrelated to the Veteran's active service.  See, e.g., VA treatment records (6/1/2009, 6/30/2009, and 7/7/2011); see August 2011 VA examination report.  The Veteran has not asserted otherwise; his contentions are primarily that he does have a current diagnosis of PTSD related to his active service.  Accordingly, service connection for adjustment disorder with depressed mood is not warranted.  The following discussion will focus on whether service connection for PTSD is warranted.

The Veteran asserts that his PTSD is related to his combat in the Republic of Vietnam.  In general, he reports to engaging in combat with the enemy, exchanging mortar fire, seeing dead bodies, seeing soldiers tortured and beaten, etc.  See January 2011 VA Form 21-0781; see also VA Adjudication Manual M21-1, III.iv.4.H.6.a (Consideration of a stressor is not limited to a single event.  A group of experiences may also affect an individual, leading to the development of PTSD.).  His service records confirm deployment to the Republic of Vietnam during the Vietnam War era and his DD Form 214 shows he was awarded a Bronze Star Medal and Combat Infantryman Badge.  Accordingly, he is considered a combat veteran.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The evidence shows that he engaged in combat with the enemy and his claimed stressor is related to the combat; there is no clear and convincing evidence to the contrary; and the claimed stressor is consistent with the circumstances, conditions, and hardships of his service.  Resolving all reasonable doubt in his favor, the Board finds that the Veteran's claimed in-service stressor did occur.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 3.304(f)(2).

An August 2011 VA examination report shows that the examiner declined to diagnose PTSD because all of the Diagnostic and Statistical Manual of Mental Disorders, (DSM-IV) criterion were not met.  

VA treatment records show that in June 2012, the Veteran transferred to a new VA clinic and at his first mental health consult a provisional diagnosis of PTSD was provided.  See VA treatment record (6/1/2012).  It appears this provisional diagnosis continued in his medical file until March 2013 at which point it was simply characterized as PTSD.  See VA treatment record (3/11/2013).  This non-provisional diagnosis has continued since and the Veteran has received treatment through VA for his PTSD.  The circumstances outlined above leave unclear whether the diagnosis of PTSD is actually compliant with § 4.125(a).

Private treatment records show that the Veteran was diagnosed with- and treated for- PTSD by M.L.E., a Licensed Clinical Social Worker (LCSW).  See, e.g., November 2012 letter.  VA regulations require that a medical diagnosis be competent.  See 38 C.F.R. § 3.159(a).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer the medical diagnosis.  Id.  LCSWs are medical professionals who would not be considered competent to initially diagnosis PTSD for a lack of specialized education, training, expertise, and experience as envisioned by the VA Clinician's Guide and VA's Adjudication Manual, and there is no indication that the LCSW was under the supervision of a board-certified or board-eligible psychiatrist or a licensed doctorate-level psychologist.  It is noted that LCSWs are competent to conduct REVIEW examinations for PTSD but are not competent to conduct an INITIAL examination in which the disorder would be diagnosed.  Accordingly, the diagnoses of PTSD provided by the LCSW are not competent.

A May 2013 private evaluation by T.C., a Board certified psychiatrist, does provide a competent diagnosis of PTSD in accordance with § 4.125(a).  The diagnosis is also based on the Veteran's confirmed in-service stressor relating to combat in the Republic of Vietnam.

In summary, the Board finds that there is a current diagnosis of PTSD in accordance with § 4.125(a); medical evidence indicating that the diagnosis is based on an in-service stressor; and sufficient evidence to confirm that the in-service stressor occurred.  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


